DETAILED ACTION
This office action is in response claims 04/15/2021. Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sosseh et al. US 20040012355 A1.
Regarding Claim 1,  Sosseh teaches a control device (Fig 3, 100) configured to reduce the commutation angle error Ԑ of a three-phase EC motor connected in a y-configuration (Fig. 6, 108), the three phases being commutated via a motor control (Fig. 3, 148), including a rotor position sensor (Fig 5. 180) for sensing the relative angular position of the rotor using the neutral-point potential (Fig. 6, CT) at the neutral point of the y-configuration as well as a control circuit configured to impose a desired field weakening current component ([0077]) on the motor control for reducing the commutation angle error Ԑ ([0052]).
Regarding Claim 4, Sosseh the control device of Claim 1, wherein using the field weakening current (negative d-current) or a specific phase angle value as the field weakening current component ([0074] & [0077]).
Regarding Claim 5, Sosseh the control device of Claim 1, wherein using a current component that is connected based on operating parameters, such as current, duty cycle or torque, of the motor for the imposition of a field weakening current component ([0074]).
Regarding Claim 6, Sosseh teaches a method for reducing the commutation angle error Ԑ of a three-phase EC motor connected via a y-configuration configuration (Fig. 6, 108), the three phases being commutated via a motor control (Fig. 3, 148), preferably using a control device (Fig. 3, 100) according to Claim 1, comprising: 
sensing a rotor position (Fig 5. 180) from the neutral-point potential at the neutral point (Fig. 6, CT) of the y-configuration of the motor phases; and 
imposing a field weakening current component ([0077]) for reducing the commutation angle error Ԑ ([0052]) of a commutation device for commutating the EC motor.
Allowable Subject Matter
Claims 2-3 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Young et al. US 5423192 A teaches he current reference command operates to reduce the speed error to zero, the control of the motor speed is accomplished.
Fedigan et al US 20170163182 A1 teaches A bias current compensation technique referred to as “spinning current” may be used to at least partially reduce the offset.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORTEZ M COOK/      Examiner, Art Unit 2846